DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment/RCE filed 6/25/2021.
	Claims 1-20 were directly and indirectly amended. No Claims were added and none were canceled.
	Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. 
Applicant argues the applied art fail to disclose the backup is not performed to the file hosting service but to another device which is not associated with the file hosting service.
Examiner disagrees. Crofton as shown in Fig. 2A, disclose the backup is performed in a device step 146, as further described in Para. 0042, not associated with the file hosting service 
Applicant argues the applied art fail to disclose “a reference to the current location in the file hosting service in which the files are stored, rather than actually backing up”.
Examiner disagrees. Crofton disclose the argued reference to the current location in the file hosting service as shown in Fig. 2A, step 206a-206-n, as described in Para. 0054.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crofton et al. (Crofton hereinafter) US Patent Application Publication No. 20170177867 filed Dec. 16, 2017 and published June 22, 2017.

Regarding Claims 1, 8, and 15, Crofton disclose a method for implementing intelligent backup plan creation by a processor in a computing environment, comprising: 
identifying, among a plurality of files or directories associated with a backup plan, one or more files or directories managed by one or more file hosting services (Para. 0036, wherein the identified files and file hashes corresponds to files or directory, Crofton), cloud computing services (Para. 0038, Crofton), or a combination thereof, wherein the one or more files or 
performing a backup operation to backup those of the plurality of files or directories to a storage device unassociated with the one or more file hosting service, could computing service, or a combination thereof (Fig. 1A, step 146, wherein the data is stored in a storage unassociated with the file hosting server step 100, as described in Para. 0042, Crofton) according to the backup plan by only referencing within the backup to the storage device (Para. 0041, wherein the modification to a filed or file delta will be backed up only based in prior version which corresponds to a referencing within the backup to the storage device, Crofton), as opposed to including, entire content of the one or more files or directories that are managed by the one or more file hosting services, the cloud computing services, or a combination thereof (Para. 0054, and Para. 0095, wherein the backup system, monitor file modification and transfer only the detected modification which corresponds to backup plan to backup portion of the content which corresponds to as opposed to include the entire content, Crofton), wherein the referencing includes backing up, within the storage device, only reference to a current location of the managed or more filed or directories stored in the one or more file hosting services, the cloud computing services, or combination thereof (Fig. 2A, step 206a-206n, as further described in Para. 0057, Crofton).
In addition Claim 8, recites;

Also Claim 15 recites;
 A computer program product for implementing intelligent backup plan creation by a processor in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions (Para. 0125, Fig. 5, Crofton).
Regarding Claims 2, 9, and 16, Crofton disclose a method further including maintaining and updating references to the one or more files or directories managed by the one or more file hosting services, the cloud computing services, or a combination thereof (Para. 0050, wherein the new update from the application provider corresponds to update managed by hosting server, Crofton).
Regarding Claims 3, 10, and 17, Crofton disclose a method further including restoring the one or more files or directories from a previous backup plan (Para. 0052, wherein the restore to prior which corresponds to previous backup, Crofton).
Regarding Claims 4, 11, and 18, Crofton disclose a method further including retrieving the one or more files or directories from the one or more file hosting services (Para. 0058, Crofton), the cloud computing services, or a combination thereof that are synchronized during the backup operation (Para. 0096, Crofton).
Regarding Claims 5, 12, and 19, Crofton disclose a method further including restoring the one or more files or directories from the one or more file hosting services, the cloud computing services, or a combination thereof that are unsynchronized during the backup operation (Para. 0036, Crofton).

Regarding Claims 7, 14, and 20, Crofton disclose a method further including backing up the one or more files or directories to a secondary backup system upon the one or more file hosting services, the cloud computing services, or a combination thereof being unavailable at a time of performing the backup (Para. 0034, wherein the backup was not received at the transmitting time corresponds to unavailable at the of backup time, Crofton).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grunwald et al. 20190356609 related to storage system switching mediators within a storage system synchronously replicating data, where the switching between mediators includes: determining, among one or more of the plurality of storage systems, a change in availability of a first mediator service, wherein one or more of the plurality of storage systems are configured to request mediation from the first mediator service; communicating, among the plurality of storage systems and responsive to determining the change in availability of the first mediator service, a second mediator service to use in response to a fault; and switching, in dependence upon the change in availability of the first mediator service, from the first mediator service to the second mediator service.

Bottes et al. 20180260125 related to A pod, the pod including the dataset, a set of managed objects and management operations, a set of access operations to modify or read the dataset, and a plurality of storage systems, where: management operations can modify or query managed objects equivalently through any of the storage systems, access operations to read or modify the dataset operate equivalently through any of the storage systems, each storage system stores a separate copy of the dataset as a proper subset of the datasets stored and advertised for use by the storage system, and operations to modify managed objects or the dataset performed and completed through any one storage system are reflected in subsequent management objects to query the pod or subsequent access operations to read the dataset. 

Point of Contact


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 1, 2021